Title: To George Washington from James Madison, 11 August 1788
From: Madison, James
To: Washington, George



Dear Sir
New York Augst 11. 1788

I have been duly favored with yours of the 3d instant. The length of the interval since my last has proceeded from a daily expectation of being able to communicate the final arrangements for introducing the new Government. The place of meeting

has undergone much discussion as you conjectured and still remains to be fixed. Philada was first named, & negatived by a voice from Delaware. N. York came forward next. Lancaster was opposed to it & failed. Baltimore was next tried and to the surprise of every one had seven votes. It was easy to see that that ground had it been free from objections was not maintainable. Accordingly the next day N. York was inserted in the place of it with the aid of the vote of Rhode Island. Rhode Island however has refused to give a final vote in the business and has actually retired from Congress. The question will now be resumed between N. York & Philada. It was much to be wished that a fit place for a respectable outset to the Govt could be found more central than either. The former is inadmissible if any regard is to be had to the Southern or Western Country. It is so with me for another reason, that it tends to stop the final & permanent seat short of the potowmac certainly, and probably in the State of N. Jersey. I know this to be one of the views of the Advocates for N. York. The only chance the potowmac has is to get things in such a train that a coalition may take place between the Southern & Eastern States on the subject, and still more that the final seat may be undecided for two or three years, within which period the Western & S. Western population will enter more into the estimate. Wherever Congress may be, the choice if speedily made will not be sufficiently influenced by that consideration. In this point of view I am of opinion Baltimore would have been unfriendly to the true object. It would have retained Congress but a moment, so many States being North of it, and dissatisfied with it, and would have produced a coalition among those States—a precipitate election of the permanent seat & an intermediate removal to a more northern position.
You will have seen the circular letter from the Convention of this State. It has a most pestilent tendency. If an Early General Convention cannot be parried, it is seriously to be feared that the System which has resisted so many direct attacks may be at last successfully undermined by its enemies. It is now perhaps to be wished that Rho. Island may not accede till this new crisis of danger be over. Some think it would have been better if even N. York had held out till the operation of the Government could have dissipated the fears which artifice had created and the attempts

resulting from those fears & artifices. We hear nothing yet from N. Carolina more than comes by the way of Petersburg. With the highest respect & attachment I remain Dr Sir, your affecte servt

Js Madison Jr

